DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/3/2020, 8/24/2021, 12/29/2021, 1/17/2022, and 5/5/2022 are being considered by the examiner.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a system for contact-less passenger screening and subject identification, classified in A61B 5/01.
II. Claims 8-10, drawn to a method for contact-less passenger screening and subject identification, classified in A61B 5/0004.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another materially different apparatus such as requiring the temperature sensor, blood oxygen saturation sensor, and cardiorespiratory sensor unit to all be included in the method.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Elizabeth Schultz on 9/26/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/994,349 in view of Recavarren (US Patent Application Publication 2018/0032590). 
Claim 1 of the copending application recites a system and method for ambient physiological state screening of subjects comprising (1) a temperature sensor configured to generate one or more radiometric infrared images indicative of bodily temperature based on a skin temperature of the subject, the temperature sensor further configured to generate one or more signals indicative of the bodily temperature of a particular region of interest of the subject; (2) a blood oxygen saturation sensor; (3) a cardiorespiratory sensor unit configured to determine one or more cardiorespiratory states of the subject within an ambient environment, the cardiorespiratory sensor unit configured to transmit one or more electromagnetic waves within the ambient environment containing the subjects, the cardiorespiratory sensor unit further configured to receive one or more additional electromagnetic waves following one or more interactions of the one or more electromagnetic waves with the subjects, the cardiorespiratory sensor unit positioned a select distance away from the subjects; (4) a communication circuitry; and (5) one or more controllers having one or more processors communicatively coupled to the temperature sensor, the blood oxygen saturation sensor, and the cardiorespiratory sensor unit, wherein the one or more processors are configured to execute a set of program instructions maintained in one or more memory units.
However, the copending application does not recite the use of an identification system to determine one or more identities of the subject based on the one or more signals indicative of one or more biometric features of the subject.
Recavarren anticipates instant claims by teaching a Freya infrared video data can be used to identify unique thermal signatures for individuals within the camera field of view, enabling the identification of those who may have a fever as an indicator of sickness or disease ([0097]). The analytics engine associated with the Freya system may then derive unique identifying information about those individuals ([0097]). This is important for transportation hubs where authorities want to minimize the spread of pathogens to other geographic areas ([0097]).
Regarding the dependent claims, the following table compares the dependent claims of the present application (17/088013) with the claims of the reference application (16/994349) in view of Recavarren (US Patent Application Publication 2018/0032590).
Dependent Claims of the Present Application (17/088013)
Claims of the Reference Application (16/994349)
Recavarren (US Patent Application Publication 2018/0032590)
2. The system of Claim 1, wherein the temperature sensor comprises an infrared sensor.
4. The system of Claim 1, wherein the temperature sensor comprises an infrared sensor.
 
3. The system of Claim 1, wherein the cardiorespiratory sensor unit comprises a radar unit.
5. The system of Claim 1, wherein the cardiorespiratory sensor unit comprises a radar unit.
 
4. The system of Claim 1, wherein the one or more physiological states of the subject comprise at least one of a body temperature of the subject, a blood oxygen saturation of the subject, a heart rate of the subject, a respiration rate of the subject, or a respiration pattern of the subject.
6. The system of Claim 1, wherein the one or more physiological states of the subject comprise at least one of a body temperature of the subject, a blood oxygen saturation of the subject, a heart rate of the subject, a respiration rate of the subject, or a respiration pattern of the subject.
 
5. The system of Claim 1, wherein the one or more biometric sensor units comprise at least one of a camera configured for face recognition, one or more fingerprint sensors, one or more retinal scanning sensors, or one or more iris scanning sensors.
 
Recavarren teaches at least one camera ([0036]) configured for face recognition ([0054]). Software is applied to images that came from the generic camera of the surveillance system to implement facial recognition ([0036], [0054]). See obviousness statement below.
6. The system of Claim 1, wherein the system is communicatively coupled via the communication circuitry to at least one of one or more additional systems for ambient physiological state screening or one or more remote servers.
7. The system of Claim 1, wherein the system is communicatively coupled via the communication circuitry to at least one of one or more additional systems for ambient physiological state screening or one or more remote servers.
 
7. The system of Claim 1, wherein the one or more controllers are configured to determine one or more correlations between one or more physiological states of the subject.
8. The system of Claim 1, wherein the one or more controllers are configured to determine one or more correlations between one or more physiological states of the subject.
 


Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to employ the identification system of Recavarren, which includes a Freya software system that is capable of identification through integrated facial recognition software ([0054]) corresponding to the system and method for ambient physiological state screening of subjects of the copending application in order to alert Customs and Immigration authorities to the possibility that an individual may carry a communicable disease, and precautions should be taken ([0049]).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, a mental concept under evaluation, without significantly more. The judicial steps recited in claim 1 are the processing steps, ie “determining” steps. The claims 1-7 individually and as a whole fail to integrate the judicial exception (processing steps) into a practical application. The “receiving” elements are considered pre-solution activity (data collection). The “transmitting” is considered post solution activity. The claimed process does not improve the functioning of a computer or other technology/technical field, nor do the additional elements use the judicial exception in a meaningful way. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claims merely describe conventional process steps at a high level of generality, which are well known and routine in the field of medical devices.
Per the Berkheimer requirement, device with sensors, transceivers, memory and processors are well known in the art and can be found in: (1) Boesen ‘113 (US Patent Application Publication 2018/0014113) see Fig. 2; (2) Poupyrev (US Patent Application Publication 2016/0054792) see [0017]-[0019] and Figs. 1-2; (3) Boesen ‘622 (US Patent Application Publication 2017/0105622) see Fig. 2-3; (4) Marsh (US Patent Application Publication 2017/0258329) see [0134]-[0135], [0142] and [0146]. 
The claim(s) elements of each claim viewed as a whole, adds nothing significantly more (aka an inventive concept) to the judicial exception. Thus the claim is ineligible. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “wherein the one or more controllers are configured to determine one or more correlations between one or more physiological states of the subject.” It is unclear what this entails. There are a few ways to interpret this. In one interpretation something has been left out accidentally as it declares a correlation between a physiological state and whatever was left out. Alternatively if this is a trying to claim correlations between states, then it can’t be “one” it would at a minimum have to be “two or more physiological states”. For the purpose of examination, the examiner will be assuming it means “two or more physiological states of the subjects” in order to have multiple states from subjects to correlate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Recavarren (US Patent Application Publication 2018/0032590) in view of De Haan (2020/0253560).
Regarding claim 1, Recavarren teaches a passenger screening ([0049]) and identification system (Abstract).
In various embodiments, Recavarren teaches a temperature sensor ([0041]), one or more biometric sensor units ([0022]-electromagnetic sensors), a communication circuitry ([0036]), receiving one or more signals from the one or more biometric sensor units indicative of one or more biometric features of the subject ([0029], [0097]) determining one or more identities of the subject based on the one or more signals indicative of one or more biometric features of the subject ([0041], [0054]), determining one or more business functions ([0049]-precautions are taken) based on the one or more physiological states and the one or more identities of the subject ([0041-presence of a fever associated with a communicable disease carried by the individual]), and transmitting one or more signals instructive of the one or more business functions ([0049]-RF collection using directional antennas, take appropriate precautions).
However, Recavarren does not teach a contact-less blood oxygen saturation sensor and cardiorespiratory sensor, one or more controllers, processors, memory units, receiving signals indicative of one or more physiological states of a subject, and determining one or more physiological states of the subject based on the one or more signals indicative of the one or more physiological states of the subject.
De Haan relates generally to a device, system and method for determining at least one vital sign of a subject ([0001], [0094]) incorporating contactless sensors to monitor oxygen saturation (pulse oximetry), heart rate, and respiration ([0094]). The device, system, and method of De Haan can be applied on detection signals that have been acquired using contactless sensors ([0094]). De Haan further teaches the system and method of determining at least one vital sign of a subject ([0001]) with contactless sensors ([0094]) using the following steps.
De Haan further teaches a contactless ([0094]) blood oxygen saturation sensor ([0029], [0050], [0054]; and [0094]) a cardiorespiratory sensor unit ([0048]-pulse and respiration signals, [0094]);
and one or more controllers (Fig. 4-device 130 and [0051]) having one or more processors ([0064]) communicatively coupled to the blood oxygen saturation sensor and the cardiorespiratory sensor unit ([0050]). It would be obvious that device 130 is retrieving and receiving signals ([0058]), therefore it is performing functions that would need processors and match the functionality of one or more controllers.
De Haan further teaches wherein the one or more processors are configured to execute a set of program instructions maintained in one or more memory units (claim 15 and [0097]-storage medium), 
wherein the set of program instructions is configured to cause the one or more processors to: receive one or more signals ([0058]-retrieving or receiving at least three detection signals) from at least one of the temperature sensor, the blood oxygen saturation sensor, or the cardiorespiratory sensor unit indicative of one or more physiological states of a subject (claim 1-indicator of the current state of the subject);
determine one or more physiological states of the subject based on the one or more signals indicative of the one or more physiological states of the subject (claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date that the claimed invention include the device, system, and method for determining at least one vital sign using a blood oxygen saturation sensor, cardiorespiratory sensor, one or more controllers, processors, and memory units to receive signals indicative of one or more physiological states of a subject and determining one or more physiological states of the subject based on the one or more signals indicative of the one or more physiological states of the subject of De Haan in the method of identifying an individual whose thermal (infrared) signature depicts a high fever and have customs and immigration authorities alerted to the possibility that this individual may carry a communicable disease and take precautions (Recavarren, [0049]) of Recavarren in order to screen passengers using contactless sensors (De Haan, [0094]) that measure oxygen saturation (De Haan, [0050]), heart rate (De Haan, [0050]), and respiration rate (De Haan, [0050]), where the signals can be stored and transmitted to identify subjects that aren't healthy to travel.
Regarding claim 2, Recavarren teaches the temperature sensor comprising an infrared sensor ([0041]).
Regarding claim 4, Recavarren in view of De Haan teaches the system of claim 1. 
However, Recavarren does not teach wherein the one or more physiological states of the subject comprise at least one of a blood oxygen saturation of the subject, a heart rate of the subject, or a respiration rate of the subject.
De Haan teaches wherein the one or more physiological states of the subject comprise at least one of a blood oxygen saturation of the subject, a heart rate of the subject, or a respiration rate of the subject ([0050]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date that the claimed invention include the device, system, and method for determining at least one vital sign of De Haan in the method of identifying an individual whose thermal (infrared) signature depicts a high fever and have customs and immigration authorities alerted to the possibility that this individual may carry a communicable disease and take precautions (Recavarren, [0049]) of Recavarren in order to screen passengers using contactless sensors (De Haan, [0094]) that measure oxygen saturation (De Haan, [0050]), heart rate (De Haan, [0050]), and respiration rate (De Haan, [0050]), where the signals can be stored and transmitted to identify subjects that aren't healthy to travel.
Regarding claim 5, Recavarren teaches at least one camera ([0036]) configured for face recognition ([0054]). Software is applied to images that came from the generic camera of the surveillance system to implement facial recognition ([0036], [0054]).
Regarding claim 6, Recavarren teaches the system being communicatively coupled via the communication circuitry to at least one of one or more remote servers ([0066]-signal sent to MAS server). The MAS server stands for Marco Application Server, which is a network connected server ([0019]).
Regarding claim 7, Recavarren teaches determining one or more correlations between one or more physiological states of the subject ([0041]-data correlating the sick individual with other asymptomatic communicable disease carriers). In one embodiment, a fever is used as an indicator of sickness ([0097]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Recavarren as applied to claims 1-2 and 4-7 above, and further in view of Yuen (US Patent Application Publication 2010/0130873).
Regarding claim 3, Recavarren in view of De Haan teaches the system of claim 1. 
However, Recavarren does not teach a cardiorespiratory sensor.
Yuen teaches wherein the cardiorespiratory sensor unit comprises a radar unit ([0093], [0094]-cardiopulmonary activity, and 101 in Fig. 1A).
Yuen relates generally to monitors that can assess the physiological and psychological state of a subject and, in particular, relates to non-contact and radar-based physiologic sensors and their method of use ([0003]). Yuen further teaches the use of a measuring cardiopulmonary activity as measured by a non-contact Doppler radar system ([0090]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date that the claimed invention include the device and method of measuring cardiopulmonary activity in the method of method of identifying an individual whose thermal (infrared) signature depicts a high fever and have customs and immigration authorities alerted to the possibility that this individual may carry a communicable disease and take precautions (Recavarren, [0049]) of Recavarren in order to monitor heart rate and respiration rate through body movement detection as explained by the Doppler effect.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA N HODGE whose telephone number is (571)272-7101. The examiner can normally be reached M-F: 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.N.H./Examiner, Art Unit 4176                                                                                                                                                                                                        
/Erin M Piateski/Primary Examiner, Art Unit 3792